Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as originally filed, does not provide support for the claims as presently amended, particularly with respect to “wherein the first reception mode is defined based on a first pair of FOV angle limits of the image sensor, and wherein a second reception mode from among the at least two reception modes is defined based on a second pair of FOV angle limits of the image sensor.” 
The pertinent portion of the specification describing the image sensors is set forth in the following description ([0111] - [0112] of the corresponding PGPUB 20180180741):
[0111] In some optional embodiments of the invention, the antenna arrangement may also comprise, either under an open portion of the top part of the radome or just above said top part, one or more sensors 650, configured to produce information used for the determination of the operating mode discussed above. The sensors may not be collocated at the antenna arrangement, provided however that their relative position is known.
[0112] Such sensors should be able to determine a maximum angle of a FOV above and/or along the antenna arrangement, so as to trigger a switch between different operating modes of the antenna arrangement. It may be a camera with a fish-eye lens and/or a number of CCD/CMOS image sensors with different elevation and azimuth orientations arranged on a hemispheric radome. It may also be sensors sensitive to infrared (IR) light, to be able to operate also at night or a combination of visible light and IR. It may also be a plurality of radar, LIDAR or thermal sensors. These types of sensors may allow to trigger a command of a switch between operating modes based on a differentiation of open sky and occulted sky, based on detection of an obstacle in the FOV of the sensor. Combinations of these sensors may be provisioned, depending on a cost/benefit analysis of the configuration required for the use case.



	
As evidenced above, the specification is silent as to any angle limits of an image sensor, or in fact the determination/association of any pairs of angle limits.  Rather, the specification merely defines FOV with respect to the antenna.  One of ordinary skill in the art would not reasonably understand the above-noted portion of the specification to convey that the image sensor had different FOVs defined by different pairs of angle limits, or any manner in which the image sensor changed between different FOVs with different angle limits.  Thus, the amended claim language represents new matter that is required to be removed.
Claims 1-13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims set forth the following limitation “wherein the first reception mode is defined based on a first pair of FOV angle limits of the image sensor, and wherein a second reception mode from among the at least two reception modes is defined based on a second pair of FOV angle limits of the image sensor.” The specification does not provide an enabling disclosure for the newly added claim limitation. The specification lacks any disclosure of an image sensor having at least two distinct pairs of FOV angle limits. The specification does not disclose any manner in which FOV angle limits of an image sensor (or even the antenna/antenna radiation pattern) are determined or set; therefore, the defining of reception modes of the antenna based on different angle limits of the image sensor is not sufficiently enabled by the specification.  The specification does not provide an enabling disclosure as to how the image sensor FOV is changed nor how the mere change of such can be the basis for selecting one of the Wands factors, including for example the lack of any examples or instructions to define FOV angles or angle limits of the image sensor, an artisan would require undue experimentation to make and or use the claimed subject matter directed to the definition of antenna reception modes based on pairs of FOV angle limits associated with an image sensor and the selection of one of the reception modes on the basis of image sensor FOVs with different angle limits. Moreover, the specification provides no explanation of the manner in which the computing logic is provided information from the image sensor associated with different pairs of FOV angle limits to select a different antenna radiation pattern or how the different angle limits of the image sensor are changed or detected. It is further noted that there are no drawings associated with the newly added claim language that would aid in an understanding of the newly added feature.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language “wherein the first reception mode is defined based on a first pair of FOV angle limits of the image sensor, and wherein a second reception mode from among the at least two reception modes is defined based on a second pair of FOV angle limits of the image sensor” is indefinite for lacking clarity. The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), Bancorp Servs., L.L.C. v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir. 2004). Nevertheless, glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. Express definitions of claim terms can eliminate the need for any “time-consuming and difficult inquiry into indefiniteness.” Id. In the instant case, the specification does not define any FOV angle limits for the image sensor.  Rather, the terminology “image sensor” is limited to the following sentence “(i)t may be a camera with a fish-eye lens and/or a number of CCD/CMOS image sensors with different elevation and azimuth orientations arranged on a hemispheric radome.” Furthermore, the purpose of the (image) sensor is to “allow to trigger a command of a switch between operating modes based on a differentiation of open sky and occulted sky, based on detection of an obstacle in the FOV of the sensor.” Thus, the image sensor simply acts to detect an object in the field of view of the sensor.  Thus, it is unclear what the scope of the first/second pair of FOV angle limits of the same image sensor encompasses. The claims fail to clearly and distinctly define the manner in which the same image sensor has at least two different pairs of angle limits, or if in fact the first and second pairs of angle limits encompass the same FOV. The claims fail to clearly and distinctly define the subject matter that the applicant regards as the invention since it is unclear what the scope of “reception mode is defined based on” encompasses with respect to a 
In light of the lack of a sufficient description (new matter), the lack of a sufficiently enabling disclosure regarding the manner in which angle limits of an image sensor FOV are changed/detected/determined and subsequently used to change a reception mode, the lack of clarity, and the lack of understanding of the scope associated with the added claim language “wherein the first reception mode is defined based on a first pair of FOV angle limits of the image sensor, and wherein a second reception mode from among the at least two reception modes is defined based on a second pair of FOV angle limits of the image sensor,” an examination over the prior art is not warranted at this time since the scope of the claims cannot be properly ascertained.  However, any subsequent response should take into consideration the previous rejections set forth in the prosecution history, particularly those set forth in the final rejection of 12/13/21.
Response to Arguments
The applicant’s arguments for patentability are limited to the language which is considered to represent new matter that is required to be cancelled, is insufficiently enabled by the specification as originally filed and is indefinite.  Since the scope of the amended claims cannot be ascertained as set forth above, the arguments with respect to prior art are moot at this point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646